Citation Nr: 1703155	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1982 to June 1986.  She died during active duty, and the appellant is her surviving spouse.  In November 1986, the appellant plead guilty to involuntary manslaughter in the Veteran's death, in lieu of a pending charge of murder in the first degree.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded the case in November 2013 for further development.

The appellant testified at a March 2013 Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO's development of the claim does not substantially comply with the Board's November 2013 remand directives.  The Board directed the RO to request investigative and/or prosecutorial records relating to the Veteran's death and/or the appellant's role in her death from the Tipton County Sheriff's Office and the Tennessee Bureau of Investigation.  If the records could not be obtained, the RO/AMC was to include a notation to that effect in the file and notify the appellant to him an opportunity to obtain and submit those records for VA review.  

Given that requests to the Tipton County Sheriff's Office and the Tennessee Bureau of Investigation were not answered, the RO was required to notify the appellant and offer him an opportunity to secure those records.  As this was not accomplished, further development is in order.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2016, a private law firm submitted a letter stating that they had been retained to represent the appellant.  The law, however, requires that a power of attorney, executed on a VA Form 21-22a, is required before the attorney may be recognized.  38 C.F.R. § 14.631(a) (2016).  Moreover, only one attorney may be recognized as representing the appellant, not a law firm.  38 C.F.R. § 14.631(e) (2016).  Finally, to represent a claimant before VA an attorney must first be accredited by VA's Office of General Counsel.  38 C.F.R. § 14.629 (2016).  The signatory to the April 2016 letter is not found on the General Counsel's list of accredited attorneys.  As such, at this time, VA finds that the appellant is unrepresented. 

Accordingly, the case is REMANDED for the following action:

1.  Add a memorandum to the file addressing the RO/AMC's unsuccessful efforts to obtain investigative and/or prosecutorial records relating to the Veteran's death and/or the appellant's role in her death from the Tipton County Sheriff's Office and the Tennessee Bureau of Investigation.  Thereafter, notify the appellant of the unsuccessful efforts to allow him an opportunity to obtain and submit those records for VA review.

2.  After conducting any additional development required by law readjudicate the claim.  If the decision remains against the appellant, issue a supplemental statement of the case and provide an appropriate time to appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

